Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/14/2022.  Claims 3-6, 8-9, 12, 18-19 are cancelled; claims 11, 15-17 are withdrawn from consideration as being drawn to non-elected invention; and claim 20 is added.  Accordingly, claim 1-2, 7, 10-11, 13-17 and 20 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-2, 7, 10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Houlihan et al (US 2008/0292995 A1) in view of Moore et al (US 2007/0049646 A1).
Prior to setting forth the rejection, it is noted that the recitation of "hardmask" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Houliha et al in view of Moore et al, and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claims 1, 2 and 20, Houlihan et al disclose an organic spin coatable mask layer and antireflective coating composition comprising a polymer.  The polymer comprises at least one unit with three or more fused rings in the backbone of the polymer (paragraph 0012).  Examples of the fused aromatic rings include 
    PNG
    media_image1.png
    194
    211
    media_image1.png
    Greyscale
  ,  and their isomers (paragraph 0015).  It is noted that 
    PNG
    media_image2.png
    79
    74
    media_image2.png
    Greyscale
(i.e. C22H12) and 
    PNG
    media_image3.png
    77
    95
    media_image3.png
    Greyscale
 (i.e. C22H12), of present claims 1 and 20, are isomers of 
    PNG
    media_image1.png
    194
    211
    media_image1.png
    Greyscale
(i.e. C22H12) (i.e. reads on aromatic compound in present claim 1).  The solid components of the antireflection coating composition are mixed with a solvent to dissolve the solid components (paragraph 0028).  Examples of solvents include propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate (paragraph 0029) which reads on the solvent in present claim 1.
Houlihan et al are silent with respect to the additive and its properties.
However, regarding the additive, Houlihan et al in the general disclosure teach that the composition may comprise other additives such as surfactants (paragraph 0013) and surface leveling agents (paragraph 0030).  Additionally, Moore et al teach monomeric fluorochemical surfactants having perfluoroalkyl sulfonamide segments and one hydrophilic group which are more efficient and effective in lowering the surface tension of organic solvents compared to other fluorochemical surfactants (abstract).  The fluorochemical surfactants provide better wetting and leveling of a component within the coating formulation (paragraph 0055).  The flourochemical surfactant is represented by the formula: 
    PNG
    media_image4.png
    93
    179
    media_image4.png
    Greyscale
wherein Rf is a C3 to C6 fluoroalkyl group; Q is selected from -SO2N-, -(CH2)pCH(O)-, and -(CH2)p-(CH(O)-(CH2)pO-; p is 1 to 11, Z is a hydrophilic group such as carboxyl, and poly(oxyethylene); R is an alkylene group having from 1 to 20 carbon atoms, and n is 0 to 11 (see paragraph 0016; and claims 1, 3, 9 and 10) which reads on perfluoalkyl carboxylic acid and perfluoroalkyl alcohol in present claim 1.  It is noted that when Rf is C3 fluoroalkyl group, Z is COOH, R is alkylene having 6 carbon atoms, n is 11, Q is -(CH2)p-(CH(O)-(CH2)pO-, and p is 11, amount of fluoro group in the additive is calculated to be about 18.5% (i.e. reads on the fluoro group amount in present claim 1).  The surfactant is typically used in amounts of 0.01 to 0.5% by weight (paragraph 0057) which overlaps with the amount of additive in present claim 1.  Therefore, in light of the teachings in Moore et al and given that Houlihan et al contemplate including surfactants and leveling agents to its composition, it would have been obvious to one skilled in art prior to the filing of present application, to include the fluorochemical surfactant, of Moore et al, in overlapping amounts and having fluorine content falling within the range in present claim, to the composition, of Houlihan et al, for above mentioned advantages.
Regarding properties, given that fluorochemical surfactant, of Moore et al, is substantially similar to the additive including perfluoroalkyl carboxylic acid of present claims, and lowers surface tension of the solvents, one skilled in art prior to the filing of present application would have a reasonable basis to expect the fluorochemical surfactant, of Moore et al, to have the presently claimed properties (i.e. a surface tension decrease rate of the additive measured according to condition 1 is 0.1% to 30% and 1% to 25%), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 7 and 14, given that composition, of Houlihan et al in view of Moore et al, comprise aromatic groups containing compound, organic solvent and an additive having a perfluoroalkyl carboxylic acid and provides better leveling, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition and a coating layer formed from the composition, of Houlihan et al in view of Moore et al, to have the presently claimed property (i.e. edge flexure decrease rate measured according to condition 2 of 10% to 100%), absent evidence to the contrary. Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 10, Houlihan et al teach that polymer has a weight average molecular weight of 1000 to about 50,000 (paragraph 0023).
Regarding claim 13, Houlihan et al teach that polymer is present in the coating composition in amounts of 1 to about 15 by weight based on the solids content (paragraph 0028) which reads on the amount of aromatic compound in present claim 13.

Claims 1-2, 7, 10, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uh et al (US 2006/0251990 A1) in view of Moore et al (US 2007/0049646 A1).
Regarding claims 1, 2 and 20, Uh et al disclose hardmask compositions that include a polymer component having one or more monomers unit represented by formula: 
    PNG
    media_image5.png
    144
    175
    media_image5.png
    Greyscale
(abstract) which reads on aromatic compound 
    PNG
    media_image6.png
    77
    88
    media_image6.png
    Greyscale
of present claims 1 and 20.  See example 3, wherein the compound is represented by formula: 
    PNG
    media_image7.png
    192
    493
    media_image7.png
    Greyscale
(paragraph 0085) which reads on aromatic compound 
    PNG
    media_image6.png
    77
    88
    media_image6.png
    Greyscale
in present claims 1, 20 and 
    PNG
    media_image8.png
    75
    46
    media_image8.png
    Greyscale
in present claims 1 and 20.  The composition further comprises an organic solvent (claim 9) such as propylene glycol monomethyl ether acetate and other solvents commonly used with resists (paragraph 0063) which reads on solvent in present claim 1.
Uh et al are silent with respect to the additive and its properties.
However, regarding the additive, Uh et al in the general disclosure teach that the composition may comprise surfactants (see claim 10).  Additionally, Moore et al teach monomeric fluorochemical surfactants having perfluoroalkyl sulfonamide segments and one hydrophilic group which are more efficient and effective in lowering the surface tension of organic solvents compared to other fluorochemical surfactants (abstract).  The fluorochemical surfactants provide better wetting and leveling of a component within the coating formulation (paragraph 0055).  The flourochemical surfactant is represented by the formula: 
    PNG
    media_image4.png
    93
    179
    media_image4.png
    Greyscale
wherein Rf is a C3 to C6 fluoroalkyl group; Q is selected from -SO2N-, -(CH2)pCH(O)-, and -(CH2)p-(CH(O)-(CH2)pO-; p is 1 to 11, Z is a hydrophilic group such as carboxyl, and poly(oxyethylene); R is an alkylene group having from 1 to 20 carbon atoms, and n is 0 to 11 (see paragraph 0016; and claims 1, 3, 9 and 10) which reads on perfluoalkyl carboxylic acid and perfluoroalkyl alcohol in present claim 1.  It is noted that when Rf is C3 fluoroalkyl group, Z is COOH, R is alkylene having 6 carbon atoms, n is 11, Q is -(CH2)p-(CH(O)-(CH2)pO-, and p is 11, amount of fluoro group in the additive is calculated to be about 18.5% (i.e. reads on the fluoro group amount in present claim 1).  The surfactant is typically used in amounts of 0.01 to 0.5% by weight (paragraph 0057) which overlaps with the amount of additive in present claim 1.  Therefore, in light of the teachings in Moore et al and given that Uh et al contemplate including surfactants to its composition, it would have been obvious to one skilled in art prior to the filing of present application, to include the fluorochemical surfactant, of Moore et al, in overlapping amounts and having fluorine content falling within the range in present claim, to the composition, of Uh et al, for above mentioned advantages.
Regarding properties, given that fluorochemical surfactant, of Moore et al, is substantially similar to the additive including perfluoroalkyl carboxylic acid of present claims, and lowers surface tension of the solvents, one skilled in art prior to the filing of present application would have a reasonable basis to expect the fluorochemical surfactant, of Moore et al, to have the presently claimed properties (i.e. a surface tension decrease rate of the additive measured according to condition 1 is 0.1% to 30% and 1% to 25%), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claims 7 and 14, given that composition, of Uh et al in view of Moore et al, comprise aromatic groups containing compound, organic solvent and an additive having a perfluoroalkyl carboxylic acid and provides better leveling, one skilled in art prior to the filing of present application would have a reasonable basis to expect the composition and a coating layer formed from the composition, of Uh et al in view of Moore et al, to have the presently claimed property (i.e. edge flexure decrease rate measured according to condition 2 of 10% to 100%), absent evidence to the contrary. Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 10, Uh et al teach that polymer has a weight average molecular weight of 1,000 to 30,000 (paragraph 0064).
Regarding claim 13, Uh et al teach that polymer component is present in amounts of about 1 to about 20 weight percent (see claim 5).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Nam et al (US 2015/0187589 A1) teach a hardmask composition comprising a polymer including units such as  
    PNG
    media_image9.png
    168
    167
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    158
    395
    media_image10.png
    Greyscale
 (paragraph 0013), a solvent such as PGMEA (paragraph 0028) and a surfactant (paragraph 0073).

Response to Arguments

The objection to the drawing, and rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 3/18/2022, are withdrawn in view of the applicant arguments that are persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764